CRIMINAL PROCEEDINGS – Sentencing
       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO


Judge David C. Nye                                           Date: September 15, 2020
Case No. 1:20-cr-68-DCN-1                                    Deputy Clerk: Sunny Trumbull
Place: Boise, ID                                             Reporter: Anne Bowline
                                                             Time: 10:56 – 11:26 a.m.

UNITED STATES OF AMERICA vs. ALEXANDER LEE TUCKER

Probation Officer: Mike Cruser
Counsel for the United States: Frank Zebari
Counsel for the Defendant: Theodore Blank

(X) Court reviewed case history.
(X) Defendant previously entered a plea of GUILTY to Count 1 of the Indictment and agreed to
the Forfeiture as contained in the plea agreement.
(X) Total combined offense level 23, criminal history category 4, guideline range of 70-87
months.

(X) Objection to the Presentence Report discussed. Court denied the objection.
(X) Court granted 3rd level for acceptance of responsibility.
(X) Counsel made arguments and sentencing recommendations to the Court.
(X) Court accepts the Presentence report and addendum adopted.
(X) Court addressed the 3553(a) factors.
(X) Defendant made remarks on his own behalf.

SENTENCE: Defendant is hereby committed to the custody of the Bureau of Prisons to be
imprisoned for a term of 78 months to run concurrent with his State Court sentences.

It is further ordered that the defendant shall pay to the United States a $100 special assessment.
The fine is waived.

While all monetary penalties are due and payable immediately, having considered the
defendant’s financial resources, the Court orders payment under the following schedule unless
modified by the Court:

While incarcerated, the defendant shall make nominal payments of no less than $25 per quarter
pursuant to the Prison’s Inmate Financial Responsibility Program.
During the term of supervised release, the defendant shall submit nominal monthly payments of
10% of gross income, but not less than $25 per month.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of 4 years. Within 72 hours of release from the custody of the Bureau of Prisons, the defendant
shall report in person to the probation office in the district to which the defendant is released.

The defendant shall comply with all general and special terms of supervised release, and all
standard conditions of supervision, as outlined in the judgment in this criminal case, to be filed
by this Court.

The Court recommended that the defendant participates in the RDAP Program while incarcerated
and that he be housed in the facility at Sheridan Oregon.

(X) Government is not seeking Forfeiture.
(X) Defendant advised of penalties for violation of terms and conditions of supervised release.
(X) Right to appeal explained.
(X) Defendant remanded to the U.S. Marshal Service.
